         Case 1:20-cv-01127-JMF Document 153 Filed 09/07/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                        United States Attorney
                                                        Southern District of New York
                                                        86 Chambers Street
                                                        New York, New York 10007


                                                        September 7, 2021

By ECF
The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     New York v. Mayorkas, et al., No. 20 Civ. 1127 (JMF) (S.D.N.Y.)
               Lewis-McCoy, et al. v. Mayorkas, et al., No. 20 Civ. 1142 (JMF) (S.D.N.Y.)

Dear Judge Furman:

        This Office represents the defendants in the above-referenced actions. We write jointly
with the plaintiffs, and in accordance with the Court’s August 6, 2021 order, Dkt. No. 152, 1 to
provide the Court with an update on the parties’ settlement discussions. Since our last status report,
see Dkt. No. 151, the parties have continued to discuss the possibility of a consensual resolution
of these matters. We have now reached settlements in principle in both matters and are currently
discussing the final terms of our agreements. Accordingly, all parties respectfully request
additional time to discuss settlement and propose to file a joint status letter informing the Court of
our progress by October 8, 2021.

       We thank the Court for its attention to this matter.

                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney for the
                                                     Southern District of New York

                                               By:       /s/ Zachary Bannon
                                                     ZACHARY BANNON
                                                     CHRISTOPHER CONNOLLY
                                                     Assistant United States Attorneys
                                                     86 Chambers St. 3rd Floor
                                                     New York, New York 10007
                                                     Tel.: 212-637-2728


1
  Docket numbers refer to the docket of New York v. Mayorkas, No. 20 Civ. 1127 (JMF)
(S.D.N.Y.).
